This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of council for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it is thereupon ordered by the Court that if within thirty days after the mandate of this Court is filed in the Circuit Court the Plaintiff Charlotte A. Turner shall enter a remittitur in the sum of $5,000.00 and the Plaintiff Emmons H. Turner shall enter a remittitur in the sum of $3,000.00 then the said judgment of the circuit court shall stand affirmed for the remainder of the amounts awarded in said judgment; otherwise the said judgment shall be reversed for a new trial.
TERRELL, C. J., WHITFIELD AND BUFORD, J. J., AND LONG, Circuit Judge, concur.